 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDollar Branch Coal Company, Division of ChaneyCreek Coal Corporation and Jimmy Sizemore.Case 9-CA-19020-127 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 25 August 1983 Administrative Law JudgeWalter J. Alprin issued the attached decision. TheRespondent filed exceptions and a supportingbrief,' and the Charging Party filed an answeringbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2andconclusions as modified, and to adopt the recom-mended Order3as modified.The judge concluded that the Respondent violat-ed Section 8(a)(1) of the Act by discharging em-ployee Jimmy Sizemore because he and other em-ployees complained about their working conditions.We agree with the judge, but only for the follow-ing reasons.The pertinent facts, more fully set forth in thejudge's decision, are as follows.In September 1982,4the Respondent changedthe third-shift working hours at its mine from 11p.m. to 7 a.m. to 2 to 10 a.m. Sizemore and otheremployees who worked the shift were dissatisfiedwith the new schedule and asked their leadman,Ronnie Napier, to speak to Superintendent GlenCaldwell about returning to the original workinghours.5Napier later told third-shift employees thatI The Respondent has requested oral argument. The request is deniedas the record, exceptions, and brief adequately present the issues and thepositions of the parties.2 The Respondent has implicitly excepted to some of the judge's credi-bility findings. The Board's established policy is not to overrule an ad-ministrative law judge's credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3dCir. 1951). We have carefully examined the record and find no basis forreversing the findings.3 In accord with Sterling Sugors, 261 NLRB 472 (1982), we shallmodify the judge's recommended Order to require the Respondent toremove from its files any reference to the unlawful discharge and notifySizemore in writing that this action has been taken and that the dischargewill not be used against him in any way.4 All dates are in 1982.5 Third-shift employee Donnie Mosley worked outside the mine as aloader and was the only employee on that shift whose hours were notchanged; he continued to work the 11 to 7 shift. The judge inadvertentlyrefers to Mosley as "Mosely.'271 NLRB No. 75he had spoken with Caldwell, but that Caldwellcould not switch the hours for them.About 10:45 p.m. on 8 November, RonnieNapier and another third-shift employee, DelbertCouch,6both intoxicated, went to the mine, or-dered the entire second shift out at gunpoint,closed the mine, and forced the second-shift em-ployees to join them in a "strike." Napier andCouch kept the mine closed throughout the night,making it impossible for either the second or thirdshift to work.7Napier and Couch allowed second-shift employees to leave the mine around 2 a.m., bywhich time all third-shift employees had reportedto work. The third-shift employees, aside fromRonnie Napier and Couch, were Sizemore, Mosley,David Rife, and Rickey Napier.8Throughout the night, Napier and Couch tele-phoned Caldwell at his home and asked him tocome to the mine to discuss the change in shifthours and an insurance matter apparently of con-cern only to Napier. Caldwell waited until hethought Napier and Couch were no longer intoxi-cated, and came to the mine at 5 a.m.9He metwith the six employees and asked them in turn tostate their complaints. Ronnie Napier, Rife, andSizemore replied that they disliked the new work-ing hours and wanted to return to the 11 p.m. to 7a.m. hours.'° Rickey Napier and Mosley said noth-ing. Caldwell listened to the responses and thensent the employees home, telling them to return towork on the next shift.Caldwell's superior, John Chaney, spoke withCaldwell that morning, 9 November, about theevents at the mine, and Caldwell recounted the em-ployees' complaints to him. Chaney concluded thatemployees on both shifts had participated in clos-ing the mine and initially decided to dischargethem all. Later in the day, however, Caldwell toldChaney that second-shift employees had not beeninvolved. Chaney instructed Caldwell to fire every-one on the third shift, allegedly for destroying6 The judge inadvertently refers to Couch as "Crouch."1 The judge more fully details Napier's and Couch's unprotected con-duct; we note, however, that insulators were shot off the power line, anda shot was fired through the mine office door.I Rickey Napier is unrelated to Ronnie Napier. all references to"Napier" refer to Ronnie.9 All six third-shift employees had remained at the mine, waiting forCaldwell. According to Mosley's undisputed testimony, Napier statedthat Caldwell "was going to meet to see what their demands was [sic]and see what all the complaints were." Sizemore testified that he stayedat the mine to "find out when they [sicl Caldwell was to come in andwhat was going on. What about the hours and stuff"'° Although the judge found that Couch also complained about thehours at this meeting, Couch did not testify, and the record is unclear asto what, if anything, he may have said to Caldwell. Rife testified he toldCaldwell that the new work schedule was making him sick, and Sizemoretestified he told Caldwell that he just wanted what the others wanted, tohave the original shift hours restored.428 DOLLAR BRANCH COAL CO.property and drinking on the job. Caldwell dis-charged Rickey Napier that afternoon. Rickey metwith Caldwell and told him he had not been in-volved. After Caldwell so informed Chaney,Rickey was rehired sometime on 9 November.When Mosley reported to work the next night,Caldwell fired him, allegedly for refusing to identi-fy the employee responsible for the shooting whilethe mine was closed. The Respondent also dis-charged Rife, for reasons undisclosed on therecord. Both filed charges with the Board, and theRespondent rehired them in return for withdrawalof their charges. Sizemore reported to work on the2 a.m. shift, but Caldwell said he was expectingmore trouble and that Sizemore should go homeand return to the mine later in the day. When Size-more returned as instructed, Caldwell told him hewas fired because of the mine closing and his com-plaints about the hours. ISizemore filed for unemployment compensationwith the Kentucky unemployment commissionshortly after his discharge. In the unemploymentproceeding, Caldwell stated that the Respondentdischarged Sizemore for refusing to work on 9 No-vember and for complaining about shift hours.Chaney did not appear before the unemploymentcommission, but testified in the instant proceedingthat the Respondent discharged Sizemore becausehe destroyed company property and was drinkingon the job. Chaney denied that Sizemore's com-plaints had any bearing on his discharge. 12The Respondent has advanced differing andoften contradictory reasons for Sizemore's dis-charge. According to Sizemore, Caldwell told himhe was fired over the mine shutdown and com-plaining about the hours. Chaney authorized Cald-well to represent the Respondent before the unem-ployment commission, where Caldwell stated thatthe Respondent discharged Sizemore for complain-ing about the hours and refusing to work the shifthe was supposed to work. Caldwell testified in theBoard proceeding that Sizemore's complaints aboutshift hours played no part in his discharge, and thatall "third-shift employees refused to work exceptone man [Rickey Napier]," who was reinstated.Still later in his testimony, Caldwell stated that hedid not know why Sizemore was discharged, but" The judge found that neither Chaney nor Caldwell investigatedwho had been involved in the mine closure and associated destructionThe Respondent disputes this finding, contending that Caldwell testifiedat length about his consultations on 9 November vwith second-shift em-ployees who witnessed the shutdown. Although Caldwell's testimony onthis point is uncontradicted, we note that, in any event, he learned noth-ing from these consultations to establish that Sizemore. Rife. Mosley, orRickey Napier was involved in unprotected activity.12 Although Chaney made the decision to discharge the third-shift em-ployees. his decision was based entirely on Caldwell's 9 November reportto him.that Chaney's motivation in firing him was "prob-ably" for destroying company property. Chaneytestified that he discharged the third-shift employ-ees for drinking on the job and destroying compa-ny property, but as the judge found, Chaney predi-cated his decision on Caldwell's report.Thus, on two occasions, in conversation withSizemore when he was discharged and at the un-employment hearing, Caldwell admitted Sizemorehad been terminated for complaining about shifthours. There is no credited evidence supportingany of the other reasons given for the discharge-that Sizemore engaged in unprotected activity inconnection with the mine closing, or that he re-fused to work his scheduled hours on 9 November.There is no evidence contradicting the judge's find-ing that only Napier and Couch engaged in unpro-tected activity during the night and early morningof 8 and 9 November, and the judge specifically re-jected Caldwell's testimony that Sizemore refusedto work that morning, crediting instead Sizemore's,Rife's, and Rickey Napier's testimony that Cald-well heard their complaints and told them to returnto the mine on the following shift. In agreementwith the judge, then, we find that the Respondentdischarged Sizemore solely because of his com-plaints about the hours. There remains, however,the question whether Sizemore's complaints consti-tute protected concerted activity under the Act.In Meyers Industries 3 we described concertedactivity as conduct "engaged in with or on the au-thority of other employees, and not solely by andon behalf of the employee himself," and stated:Once the activity is found to be concerted, an8(a)(l) violation will be found if, in addition,the employer knew of the concerted nature ofthe employee's activity, the concerted activitywas protected by the Act, and the adverse em-ployment action at issue (e.g., discharge) wasmotivated by the employee's protected con-certed activity. 4About 3 weeks before the mine closure, Size-more joined with his fellow third-shift employeesin sending Napier to voice their dissatisfactionabout the new hours and to request a return to theprevious hours. This is classic concerted,'5as wellas protected,'6activity. Then, when Caldwell metwith the employees at the mine on 9 Novemberand asked them what their complaints were, Size-'3 268 NLRB 493, 497 (1984).14 Member Zimmerman, who dissented in Meyers Industries, morebroadly finds that Sizemore's conduct was concerted and protected underany view of the applicable law.i5 See United Inventories of Dallas, 239 NLRB 1414, 1415 (1979).i6 See, e.g., McNeil Industries, 216 NLRB 343 (1975); Ohio Oil Co.. 92NLRB 1597 (1951).429 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmore and Rife, who had not participated in the un-protected activity, again mentioned shift hours. Be-cause Caldwell knew of the third-shift employees'earlier protest, and because Sizemore and Rifemerely reaffirmed their dissatisfaction with thehours at the 9 November meeting, the Respond-ent's discharge of Sizemore because of those com-plaints clearly violated Section 8(a)(l).ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Dollar Branch Coal Company, Divisionof Chaney Creek Coal Corporation, Manchester,Kentucky, its officers, agents, successors, and as-signs, shall take the action set forth in the Order asmodified.1. Insert the following as paragraph 2(b) and re-letter the subsequent paragraphs."(b) Remove from its files any reference to theunlawful discharge and notify the employee inwriting that this has been done and that the dis-charge will not be used against him in any way."2. Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discharge or otherwise discrimi-nate against any of you for engaging in protectedconcerted activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Jimmy Sizemore immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent posi-tion, without prejudice to his seniority or any otherrights or privileges previously enjoyed and WEWILL make him whole for any loss of earnings andother benefits resulting from his discharge, less anynet interim earnings, plus interest.WE WILL notify Jimmy Sizemore that we haveremoved from our files any reference to his dis-charge and that the discharge will not be usedagainst him in any way.DOLLAR BRANCH COAL COMPANY,DIVISION OF CHANEY CREEK CORPO-RATIONDECISIONSTATEMENT OF THE CASEWALTER J. ALPRIN, Administrative Law Judge. Thecomplaint herein issued January 11, 1983. The ultimateissue is whether Dollar Branch Coal Company, Divisionof Chaney Creek Coal Corporation (Respondent) en-gaged in an unfair labor practice in violation of Section8(a)(1) of the National Labor Relations Act (the Act) bydischarging Jimmy Sizemore. The questions involved arewhether complaints generated by working conditionsand erupting into antiemployer violence remain, as re-gards an employee not involved in the violence, concert-ed activities protected by the Act, and whether the dis-charge resulted from these activities. The matter washeard by me at Corbin, Kentucky, on April 26, 1983.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs submitted about June 2, 1983, I make the fol-lowingFINDINGS OF FACTI. JURISDICTIONRespondent, a corporation, mines and processes coal atManchester, Kentucky. It admits, and I find, that it is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESUntil September 1982' the five-member third shift atRespondent's mine operated from II p.m. to 7 a.m. Theshift hours for all but the "outside loader" were thentemporarily changed to operate from 2 to 10 a.m, inorder to increase production to fill current orders. In themiddle of October, Charging Party Jimmy Sizemore andother employees discussed the new hours with their fore-man Ron Napier2and asked him to see about returningto the original shift hours. Napier said he would speak tohis supervisor, Mine Superintendent Caldwell. He laterreported back that Caldwell would not do anythingabout the shift hours.On November 8, at the end of the third shift, employ-ee Rife had car trouble, and joined coemployees Crouchand Napier. They spent the day playing pool and drink-ing beer, and during the afternoon Crouch and Napiermentioned closing the mine. Rife fell asleep in Napier'scar, and woke up to find himself at the mine shortly afteri All dates are in 1982 unless otherwise slated.There are two individuals here involved named Napier, Ron Napier.foreman of the third shift, was not a supervisor within the meaning of theAct. Rickey Napier, always referred to by his full name, was also em-ployed on the third shift.430 DOLLAR BRANCH COAL CO.10 p.m., though the shift did not start until 2 a.m.Crouch and Napier had continued drinking and were in-toxicated.Napier used the mine phone to call the second-shiftworkers out of the mine. He also turned off the safetyequipment and electrical power, making operations im-possible. When the workers came out, Napier pointed hisrifle at them and said, "We're going out on strike. Who'swith me and who's against me? I've got six shells and I'lltake six of you with me." One of the employees raised ahand to turn off his helmet light, and Napier swung therifle around toward him. Concerned for their safety, theemployees assured Napier that they were with him. Theforeman of the second shift finally got Napier to putdown his rifle, but Napier ordered that no one was toreturn to work until he had spoken to Supervisor Cald-well about shift hours and insurance.3Caldwell wasphoned, and second-shift employees told him what hadhappened. Napier told the second shift employees to gohome shortly before 2 a.m., by which time the remainingthird shift employees, including Sizemore, had arrived.Napier's physical closing of the mine kept the third shiftfrom working, but, awaiting Caldwell's arrival, they re-mained in and around the mine office. Napier andCrouch were very intoxicated, shot several insulatorsfrom the power line, and fired one round through theoffice door. Napier spoke to Caldwell by phone severaltimes during the night, issuing what Caldwell consideredto be threats. Caldwell did not come to the mine, butphoned the police. The police phoned the mine and weretold that there was a "peaceful demonstration," and didnot go there.Caldwell felt that Napier was sobering up and went tothe mine at 5 a.m. He noted the glass insulators de-stroyed, the bullet hole in the door, about seven beercans on the property, and three holes in the office sheet-rock walls.4He spoke to each of the third-shift employ-ees in turn, asking what their complaints were. Napierresponded it was the change in shift hours and his prob-lems with insurance claims. Crouch, Rife, and Sizemoreresponded that it was the change in shift hours. RickeyNapier and Mosley made no comment during this meet-ing.Caldwell testified that the third-shift employees all re-fused to go back to work at the established shift hours.The employees testifying, viz, Sizemore, Rife, andRickey Napier, said that Caldwell merely listened totheir responses to his question as to their complaints, andthen told them to report for their next shift. I accept thetestimony of the employees. The conversation took placesometime after 5 a.m. and with the shift ending at 7 a.m.it is highly unlikely that Caldwell would have orderedthe men into the mine at that point.John Chaney, the owner of the mine, had been alertedabout 7 a.m. that there was a problem, and went to themine about 9 a.m., by which time only first-shift employ-: Napier apparently was being dunned for medical bills which hethought Respondent's insurance should cover.4 Sizemore testified that the holes had existed prior to this incident,while Mine Owner Chaney testified he had not seen them about a weekbefore I find, to the extent it may matter, that these holes were not madeduring the incidentees were present. He noted the beer cans, the bullet holein the office door, the broken glass insulators, and theholes in the office wall, and he spoke to Caldwell. Cald-well told him that the men had complained of the shifthours and of Napier's complaint about insurance. Chaneydrew the conclusion that all of the second- and third-shift employees had been involved in the mine close-down, drinking, and destruction, and his first reactionwas to fire all of them. When Caldwell told him that thesecond shift had not been involved, he instructed Cald-well to fire all the third shift for drinking and destroyingproperty. Neither Chaney nor Caldwell investigated whohad actually been involved.The same day, third-shift employee Rickey Napierspoke to Caldwell, who then told Chaney that RickyNapier had not been involved. He was rehired and toldto report the next time there would be a third shiftworking, November 14. Mosley, whose hours as "outsideman" began at 11 p.m., reported for work as directed thenext shift, and was told by Caldwell that he was fired forrefusing to report who had done the shooting the previ-ous night. Mosley was later rehired after having filed anunfair labor practice charge, which he thereupon with-drew. Rife was also rehired after having filed a charge,which he likewise withdrew.Sizemore came to work his next shift, and was told byCaldwell that more trouble was expected that night andthat he should go home and return in the daytime. Size-more did so, and was then told by Caldwell that he wasfired for participating in the mine closing and for com-plaining about shift hours. When the fired employeesfiled for unemployment compensation Caldwell reportedthat Sizemore was fired for refusing to work the morn-ing of November 9 and, in addition, because of his com-plaints regarding shift hours. Chaney testified at this pro-ceeding that Sizemore and the others were fired fordrinking and destroying property, and that the com-plaints regarding shift hours were unknown to him priorto the morning of November 9 and were not a reason forhis deciding to discharge any of the employees.DiscussionThe complaints regarding change of shift hours, madeprior to November 8 by individual employees to RonNapier and by him to Caldwell, constitute concerted andprotected activities. The actions of Crouch and of RonNapier the night of November 8 and early morning ofNovember 9, however, constituting violence and assaultin order to accomplish a work stoppage at Respondent'smine, do not enjoy the protection of Section 7.Caldwell's investigation of the work stoppage was lim-ited to again listening to the complaints of the employeesabout the change in shift hours and the failure of the in-surance plan to pay certain claims. It did not extend todetermining which third-shift employees were involvedin the assault and which were its victims. He obviouslybased his recommendations for discharge and for rehir-ing on whether the employee had complained of thechange in working conditions. Thus, while RickeyNapier, who remained silent when asked about com-plaints during the meeting after the violence, was recom-431 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmended for rehiring as not having been involved in thework stoppage; Rife and Sizemore, equally innocent ofthe violence but having reiterated their complaint at themeeting, were discharged and not recommended for re-hiring.5I conclude from the above that Caldwell's ac-tions were motivated by the employees' participation inconcerted and protected activity and the desire of Cald-well to chill and terminate complaints regarding thechange in shift hours. Respondent has admitted thatCaldwell is a supervisor and agent within the meaning ofSection 2(11) and (13) of the Act, and it is obvious fromthe effectiveness of his recommendations on hiring andfiring that such is the case.As has been demonstrated, Caldwell's report was re-sponsible for the discharge and failure to rehire. Cald-well knew of the concerted activity, and the concertedactivity was a motivating factor in Caldwell's action. Re-spondent is charged with Caldwell's knowledge6wheth-er or not his specific acts were actually authorized orlater ratified.7Respondent has failed to show it had rea-sonable cause to believe that Sizemore engaged in unpro-tected activity,a and I find that Respondent utilized theviolence of some employees as a pretext to terminate allthose, including Sizemore, who persisted in objecting tothe change in working conditions.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. By discharging Jimmy Sizemore about November10 because of his complaints regarding working condi-tions Respondent engaged in an unfair labor practice af-fecting commerce within the meaning of Section 8(a)(l)and Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in anunfair labor practice, I find it necessary to order Re-spondent to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policiesof the Act.Respondent having discriminatorily discharged an em-ployee, I find it necessary to order it to offer him imme-diate and full reinstatement to his former job or, if thatjob no longer exists, to a substantially equivalent posi-tion, without prejudice to his seniority or other rightsand privileges. I shall further recommend that Respond-ent be ordered to make him whole for any loss of earn-ings he may have suffered as a result of the discrimina-tion against him by payment to him of the amount henormally would have earned from the date of his termi-nation until the date of Respondent's offer of reinstate-ment, less net earnings, to which shall be added interestI Mosely's discharge, while not for complaining of the shift change,was for allegedly failing to inform on the identity of the employee caus-ing damage.5 Pioneer Natural Gas Co. v. NLRB, 662 F.2d 408 (5th Cir. 1981).7Sec. 2(13) of the Act.H Big Three Industrial Gas Co., 230 NLRB 392, 403 (1977).to be computed in the manner prescribed in F. W. Wool-worth Co., 90 NLRB 289 (1950), and Florida Steel Corp.,231 NLRB 651 (1977).9On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edloORDERThe Respondent, Dollar Branch Coal Company, Divi-sion of Chaney Creek Coal Corporation, Manchester,Kentucky, its officers, agents, successors, and assigns,shallI. Cease and desist from(a) Discharging or otherwise discriminating againstemployees in regard to hire or tenure of employment, orany term or condition of employment, because they com-plain about working conditions.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act.(a) Offer Jimmy Sizemore immediate and full reinstate-ment to his former job or, if that job no longer exists, toa substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make himwhole for any loss of earnings he may have suffered as aresult of discrimination against him in the manner setforth in the section of this decision entitled "TheRemedy."(b) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c) Post at its Manchester, Kentucky place of businesscopies of the attached notice marked "Appendix."t'Copies of the notice, on forms provided by the RegionalDirector for Region 9, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.9 See also Isis Plumbing Co., 138 NLRB 716 (1962).10 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.Ii If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in. the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."432